*64The assignment partakes of the nature of the original mortgage, and was polluted by the same fraud. Fraud is an exceptio in rem, and follows the subject matter through all its changes. 3 Febrero 591. Watson 286. Fonblanque 139. The assignee had knowledge, if not notice of the fraudulent execution of the mortgage. This appears from the person chosen to represent the assignee, from the date of the assignment, and the circumstances attending it. Totter, who undertook to represent the plaintiff was, not authorized by him, on the contrary, he was Woolsey’s man. If he was authorized by the assignee, he had full notice of the situation of Phillips’ affairs, and notice to him was notice to his principal. 1 Pow. 485. If on the contrary, he was not authorized, he could give no validity to the assignment. Notice is charged in the answer and has not been denied. 1 Pow. 45. 1 Vernon 484. Wally vs. Wally.
Case adjourned.—See Post 97.